              Case 1:18-cr-00834-PAE Document 475
                                              480 Filed 04/23/20
                                                        04/29/20 Page 1 of 1
                                                                           2

                                          L AW O FFICES
                                LAZZARO LAW FIRM, P.C.
                                         360 COURT STREET
                                              SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                      * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                             April 23, 2020

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         United States v. Daniel Hernandez
            Docket No.: S5 18-CR-0834-004 (PAE)
            Request to Expand Home Confinement to Backyard

Dear Judge Engelmayer:

        As you know, I represent Daniel Hernandez. As per the letter e-mailed to your Honor’s
chamber’s e-mail earlier today, I am making a motion to expand Mr. Hernandez’s home
confinement. Given the sensitive nature of my request, I am requesting that the e-mailed letter be
filed under seal.

       Thank you for your attention herein. Please contact me if you have any questions or need any
additional information.

                                                     Very Truly Yours,

                                                     LAZZARO LAW FIRM, P.C.

                                                     BY:              /s/
                                                                  LANCE LAZZARO

cc.:        USPO Adam Pakula
            via e-mail: adam_pakula@nysp.uscourts.gov
            USPO David Mulcahy
            via e-mail: david_mulcahy@nysp.uscourts.gov
            AUSA Michael Longyear
            via e-mail: michael.longyear@usdoj.gov
           Case 1:18-cr-00834-PAE Document 480 Filed 04/29/20 Page 2 of 2




The defendant is permitted to conduct employment-related activities outside the residence but within
the confines of the rented property for two (2) hours per week on one (1) specific day that needs
advanced approval by the Probation Officer. Given structural interference with the GPS tracking
device, the defendant's hours in the basement of the residence will be limited to no more than an 8-
hour period per day with a schedule as determined by the Releasee and approved by the Probation
Officer. The Clerk of Court is requested to terminate the motion at Dkt. No. 475.

                                                           4/29/2020
                                    SO ORDERED.
                                                        
                                                 __________________________________
                                                       PAUL A. ENGELMAYER
                                                       United States District Judge
